         Case 3:20-cr-00001-DMT Document 2 Filed 01/15/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                      INDICTMENT

                  v.                           Case No. ______________________

                                               Violation: 18 U.S.C. §§ 981(a)(1)(C); 28
 CHAD MICHAEL WALDOCH                          U.S.C. § 2461(c), and 29 U.S.C. § 501(c)

                                Embezzlement of Assets

The Grand Jury Charges:

      From on or about January 11, 2012, through on or about October 23, 2017, in the

District of North Dakota, Chad Michael Waldoch, while an officer, that is, Secretary-

Treasurer of SMART Local 980, a labor organization engaged in an industry affecting

commerce, did embezzle, steal, and unlawfully and willfully abstract and convert to his

own use the moneys, funds, property, and other assets of said labor organization in the

approximate amount of $107,706.63;

      In violation of Title 29, United States Code, Section 501(c).
            Case 3:20-cr-00001-DMT Document 2 Filed 01/15/20 Page 2 of 3



                               FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of the offense charged in this Indictment,

                              CHAD MICHAEL WALDOCH

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), all of his right, title, and interest in any property, real or personal, which

constitutes or is derived from proceeds traceable to the violations of 29 U.S.C. § 501(c),

including, but not limited to the following:

               A sum of United States currency representing the amount of proceeds

               obtained as a result of the offense.

       If any of the assets described above as being subject to forfeiture pursuant to

18 U.S.C. § 1955(d), as a result of any act or omission of Chad Michael Waldoch:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred to, sold to, or deposited with, a third person;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property which cannot be subdivided
               without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28




                                               2
         Case 3:20-cr-00001-DMT Document 2 Filed 01/15/20 Page 3 of 3



U.S.C. § 2461(c), to seek forfeiture of any other property of said defendant up to the

value of said property described above as being subject to forfeiture.

                                          A TRUE BILL:

                                          /s/ Foreperson
                                          Foreperson
DREW H. WRIGLEY
United States Attorney


/s/ Nicholas W. Chase
NICHOLAS W. CHASE
First Assistant United States Attorney

MDG/vt




                                             3
